Case 1:08-cv-00042-BMC-PK Document 1547-1 Filed 04/02/20 Page 1 of 6 PageID #: 28071




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


    PRECISION ASSOCIATES, INC.;                         Case No.: 08-CV-00042 (BMC) (PK)
    ANYTHING GOES LLC d/b/a MAIL
    BOXES ETC., and JCK INDUSTRIES,                     JOINT MEMORANDUM OF LAW IN
    INC., on behalf of themselves and all                   SUPPORT OF MOTION FOR
    others similarly situated,                          APPROVAL OF SETTLEMENT WITH
                                                         CLAIMANT CHINA CHAMBER OF
                          Plaintiffs,                     INTERNATIONAL COMMERCE
           v.

    PANALPINA WORLD TRANSPORT
    (HOLDING) LTD., et al.,

                          Defendants.



                                          INTRODUCTION
          Pursuant to Federal Rules of Civil Procedure 23(e)(5)(B), Co-Lead Counsel for the Class

   of purchasers of Freight Forwarding Services (“Class Counsel”) and claimant China Chamber of

   International Commerce (“CCOIC”) request approval of a settlement between these parties and a

   partial claim award to the CCOIC. The proposed settlement and recommendation of a partial

   award to claimant CCOIC stems from this Court overruling CCOIC’s objection to the Claims

   Administrators’ claim determination, see ECF No. 1535, the CCOIC’s subsequent appeal, and

   the parties’ resolution of that appeal with the assistance of the Court of Appeals’ Civil Appeals

   Mediation Program (“CAMP”).

          Following the parties’ resolution of the appeal, on March 16, 2020 this Court issued an

   indicative ruling that, if presented, the Court would approve the proposed settlement between the

   parties and the partial claim award to the CCOIC. ECF No. 1545. On March 30, 2020, the

   Second Circuit Court of Appeals remanded the case, vesting this Court with jurisdiction so that it

   may consider and approve the settlement. ECF No. 1546.


                                                    1
Case 1:08-cv-00042-BMC-PK Document 1547-1 Filed 04/02/20 Page 2 of 6 PageID #: 28072




          As fully detailed in the Joint Memorandum of Law in Support of Motion for Indicative

   Ruling Approving Settlement with Claimant China Chamber of International (“Motion for

   Indicative Ruling”), ECF No. 1544-1, Class Counsel believes a partial claim award for the

   CCOIC is in the best interests of all class members. The Court has already indicatively ruled it

   would approve the settlement. The appeal has been remanded to this Court, now vesting this

   Court with jurisdiction to approve the settlement. Accordingly, the parties request the Court

   approve the settlement with claimant CCOIC.

                       BACKGROUND AND SETTLEMENT AGREEMENT
          Plaintiffs alleged that Defendants conspired to fix the prices of Freight Forwarding

   Services in violation of the antitrust laws. After many years of litigation, Plaintiffs settled with

   all Defendants. Under the agreements, the Defendants collectively agreed to pay over $470

   million to resolve Plaintiffs’ claims. The Court granted final approval of all settlements. ECF

   Nos. 1330; 1394; 1395. The CCOIC, which had filed an aggregated claim on behalf of Chinese

   class members that did not file their own claims, filed a timely objection to the Claims

   Administrator’s denial of its claim.

          On April 5, 2019, the Court granted Plaintiffs’ motion for disbursement of the settlement

   funds, ECF No. 1516, and overruled the CCOIC’s objection. ECF No. 1535. The CCOIC

   appealed the Court’s decision to overrule its objection. ECF No. 1537. Subsequently the parties

   entered into mediation under the auspices of the Second Circuit’s Civil Appeals Mediation

   Program (“CAMP”). The mediation and extensive subsequent negotiations were led by Kathleen

   Scanlon, mediator for CAMP. Ms. Scanlon was extremely helpful, and the discussions were

   substantive and productive, and the parties resolved their dispute.

          Thus, Class Counsel, the CCOIC, and CCOIC’s counsel entered into a settlement

   agreement that will resolve the CCOIC’s claim and end the ongoing litigation in a manner

                                                     2
Case 1:08-cv-00042-BMC-PK Document 1547-1 Filed 04/02/20 Page 3 of 6 PageID #: 28073




   agreeable to all parties and beneficial to the class as a whole (the “Settlement Agreement”)

   (attached hereto as Exhibit A). Class Counsel and the CCOIC have agreed that the CCOIC

   should receive a partial award of $4.9 million, compared to the CCOIC’s full claimed amount of

   $23.6 million. Id. at ¶ 4. As a result, the CCOIC has agreed to withdraw its appeal. Id. at ¶ 3.

   The CCOIC has agreed to further provisions that ensure the CCOIC’s partial award goes to

   Chinese businesses impacted by Defendants’ allegedly anticompetitive conduct, a concern

   previously raised by Class Counsel. Id. at ¶ 10. Further, the CCOIC has agreed to additional

   safeguards to ensure the finality of the resolution of this dispute. Id. at ¶¶ 4-8. The agreement is

   subject to the approval of this Court. Id. at ¶ 1.

          While the CCOIC’s appeal is pending, the claims administrator has held in reserve the

   full amount the CCOIC would have received—$23.6 million—had its appeal been successful

   and its claim been approved in full. See ECF No. 1517, at 19. Should the Court approve the

   Settlement and partial payment award of $4.9 million, the remainder of the reserve will be

   distributed pro rata to all other qualified claimants previously approved by this Court. If the

   Court approves this settlement, Class Counsel then will move the Court for leave to disburse to

   qualified claimants the remainder of the reserve, concurrent with disbursement of remaining

   funds resulting from uncashed checks from the prior distribution.

                                              ARGUMENT
      1. Standard of Review
          Pursuant to Fed. R. Civ. P. 23(e)(5)(B), the Court’s approval is required where a payment

   is made in connection with: (1) the withdrawal of an objection to a class settlement; or (2) the

   dismissal of an appeal arising from final approval of a class settlement.

          As this Court previously concluded, “courts apply ‘great deference’ to the decisions of

   the administrator of a settlement agreement.” Order, ECF No. 1535, April 5, 2019 (quoting

                                                        3
Case 1:08-cv-00042-BMC-PK Document 1547-1 Filed 04/02/20 Page 4 of 6 PageID #: 28074




   United States v. Int’l Bhd. of Teamsters, Chauffeurs, Warehousemen, and Helpers of America,

   905 F.2d 61, 616 (2d Cir. 1990)); see also Patterson v. Newspaper and Mail Deliverers' Union of

   New York and Vicinity, No. 73-cv-3058, 2005 WL 3750749, at *5 (S.D.N.Y. July 13, 2005)

   (“Thus, it is clear that an administrator’s decision cannot be rejected merely because a court may

   be inclined to reach a different result.”).

       2. The Settlement Agreement is in the Best Interest of All Claimants

           As fully detailed in the Motion for Indicative Ruling, the Settlement Agreement is in the

   best interests of the class for several reasons.

           First, a partial payment to the CCOIC is a reasonable exercise of the Claims

   Administrator and Class Counsel’s analysis and judgment. The Settlement Agreement addresses

   the concerns that initially motivated the Claims Administrator to deny the CCOIC’s claim. Under

   the terms of the settlement, the CCOIC’s claim has been appropriately reduced by 80%,

   consistent with similarly situated claimants, and the CCOIC has agreed to distribute the

   settlement to its members, who are also members of the class.

           Second, the Settlement Agreement resolves the uncertainty inherent in the appeal process

   and promotes finality and efficiency. Courts have recognized that “[w]hen a court acts as

   fiduciary for a settling class, it pursues the ‘goal [ ] of expedient settlement distribution.’” In re

   Citigroup Inc. Sec. Litig., No. 07 CIV. 9901 SHS, 2014 WL 2445714, at *2 (S.D.N.Y. May 30,

   2014) (quoting In re Orthopedic Bone Screw Prod. Liab. Litig., 246 F.3d 315, 321 (3d Cir.

   2001)). Courts in this district have held that “as a matter of judicial administration and fairness to

   all parties, [certain] concern[s] for protecting class members must give way to finality.” In re

   Crazy Eddie Sec. Litig., 906 F. Supp. 840, 846 (E.D.N.Y. 1995); see also Blank v. Jacobs, No.

   03-CV-2111 JS WDW, 2013 WL 1310503, at *5 (E.D.N.Y. Mar. 27, 2013) (“there must



                                                      4
Case 1:08-cv-00042-BMC-PK Document 1547-1 Filed 04/02/20 Page 5 of 6 PageID #: 28075




   eventually be some finality to these inquiries”). By agreeing to a partial payment of $4.9

   million, the parties will end the uncertainty of the appeal and all class members will timely

   receive their pro rata share of the remaining $18.7 million held in reserve.

          Third, the settlement’s partial payment to the CCOIC avoids the risk to the rest of the

   class that the entire $23.6 million could be awarded. The class faced a not-insignificant risk that

   the Second Circuit either would award an amount above the recommend partial payment to the

   CCOIC, or remand the case to this Court for additional factual findings, costing the class more

   resources and resulting in further delay.

          Finally, the settlement with the CCOIC avoids another intangible, the uncertainty of

   collateral litigation in Chinese courts. The settlement agreement has important provisions

   protecting the class from the CCOIC ever pursuing litigation in Chinese court, including a

   cancellation provision, a release, and indemnification. Settlement Agreement, at ¶¶ 4-8.

                                               CONCLUSION
          For the foregoing reasons, Class Counsel and the CCOIC respectfully request the Court

   approve the Settlement between the parties.


   Dated: April 2, 2020                          Respectfully submitted,

                                                 /s/ Joshua J. Rissman
                                                 Daniel E. Gustafson
                                                 Daniel C. Hedlund
                                                 Michelle J. Looby
                                                 Joshua J. Rissman
                                                 GUSTAFSON GLUEK PLLC
                                                 Canadian Pacific Plaza
                                                 120 South 6th Street, Suite 2600
                                                 Minneapolis, MN 55402
                                                 T: (612) 333-8844
                                                 F: (612) 339-6622
                                                 E-mail: dgustafson@gustafsongluek.com
                                                          dhedlund@gustafsongluek.com
                                                          mlooby@gustafsongluek.com

                                                    5
Case 1:08-cv-00042-BMC-PK Document 1547-1 Filed 04/02/20 Page 6 of 6 PageID #: 28076




                                              jrissman@gustafsongluek.com

                                       W. Joseph Bruckner
                                       Heidi M. Silton
                                       Craig S. Davis
                                       LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                       100 Washington Avenue South, Suite 2200
                                       Minneapolis, MN 55401
                                       T: (612) 339-6900
                                       F: (612) 339-0981
                                       E-mail: wjbruckner@locklaw.com
                                               hsilton@locklaw.com
                                               csdavis@locklaw.com

                                       Christopher Lovell
                                       Benjamin M. Jaccarino
                                       LOVELL STEWART HALEBIAN
                                       JACOBSON LLP
                                       500 5th Avenue, Suite 2440
                                       New York, NY 10110
                                       T: (212) 608-1900
                                       F: (212) 719-4775
                                       E-mail: clovell@lshllp.com
                                                bjaccarino@lshllp.com

                                       Adam J. Zapala
                                       COTCHETT, PITRE & MCCARTHY, LLP
                                       San Francisco Airport Office Center
                                       840 Malcolm Road, Suite 200
                                       Burlingame, CA 94010
                                       T: (650) 697-6000
                                       F: (650) 697-0577
                                       E-mail: azapala@cpmlegal.com

                                       Interim Co-Lead Counsel for Plaintiffs

                                       Tejinder Singh
                                       GOLDSTEIN & RUSSELL, P.C.
                                       7475 Wisconsin Ave., Suite 850
                                       Bethesda, MD 20814
                                       T: (202) 362-0636
                                       F: (866) 574-2033
                                       E-mail: tsingh@goldsteinrussell.com


                                       Counsel for the CCOIC

                                         6
